DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor, configured to obtain a transmission parameter … and a transceiver unit, configured to transmit the PTRS … in claim 11; the processor is specifically configured to: determine the transmission parameter … in claim 12; the processor is specifically configured to: determine a scrambling value … determine the sequence of the PTRS … in claim 13; the processor is specifically configured to: determine an offset … determine the frequency domain position … in claim 14; the processor is specifically configured to: 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the BRI of the claimed “computer-readable storage medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2020/0295893) in view of Yokomakura et al. (US 2020/0196332).

obtaining, by a terminal device, a transmission parameter ([0157] frequency positions of PT-RSs) of a phase tracking reference signal (PTRS) ([0150] a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present; [0157] a method is described by which to determine the frequency positions of PT-RSs (i.e. the initial positions of PT-RSs) in the first slot in a frame onto which the PT-RSs are allocated),
wherein the transmission parameter is determined based on reference information ([0150] PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port (i.e., DMRS port number is the reference information)) of the terminal device ([0150] a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present; [0158] the transmitter 100 maps, onto a subcarrier, a PT-RS subject to the same precoding as DMRS Port Number 1. In so doing, the transmitter 100 selects one subcarrier as an initial position from among subcarriers, included in NUE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected; [0159] the transmitter 100 maps a PT-RS onto the same subcarrier as the subcarrier of the RB on which the aforementioned PT-RS is mapped (i.e. a subcarrier over which a DMRS of DMRS Port 
the transmission parameter comprises at least one of a frequency domain position of the PTRS ([0157] frequency positions of PT-RSs), and
the reference information comprises at least one of an identifier of the terminal device ([0158] In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of "the cell ID, the group ID, and the UE ID") and scheduling information of the terminal device ([0150] PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port (i.e., DMRS port number is the scheduling information)); and
transmitting, by the terminal device, the PTRS with a network device based on the transmission parameter ([0044] a transmitting unit 107 (transmitting circuit) that transmits a signal containing the PT-RS; [0150] PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port).
	However, Maki does not teach the transmission parameter comprises a sequence of the PTRS.
	In an analogous art, Yokomakura teaches the transmission parameter comprises a sequence of the PTRS ([0120] the time position of the resource element to which PTRS is mapped may be defined by an output generated by using pseudo-random codes (e.g., M-sequence, Gold-sequence, PN-sequence, and the like) initialized by the C-RNTI. Accordingly, the time position is uniquely determined based on the C-RNTI, and therefore the base station apparatus 3 and the terminal apparatus 1 determine the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yokomakura’s transmission parameter with Maki’s method so that a base station apparatus and a terminal apparatus can efficiently communicate with each other (Yokomakura [0019]). Moreover, PTRS sequences can be readily and correctly scrambled and descrambled by the transmitter and the receiver, and thus the phase error of the signals can be reduced.

	Regarding Claim 2, the combination of Maki and Yokomakura, specifically Maki teaches wherein the obtaining, by a terminal device, a transmission parameter of a phase tracking reference signal (PTRS) comprises: determining, by the terminal device, 

Regarding Claim 3, Maki does not teach wherein when the transmission parameter comprises the sequence of the PTRS, the determining, by the terminal device, the transmission parameter based on the reference information comprises: determining, by the terminal device, a scrambling value of the sequence of the PTRS based on the reference information; and determining, by the terminal device, the sequence of the PTRS based on the scrambling value.
	In an analogous art, Yokomakura teaches wherein when the transmission parameter comprises the sequence of the PTRS, the determining, by the terminal device, the transmission parameter based on the reference information comprises: determining, by the terminal device, a scrambling value of the sequence of the PTRS based on the reference information ([0123] the above-described scramble ID, user-specific ID, and PTRS ID may be associated with the ID of the DMRS. For example, in a case that a scramble ID has been notified to generate a DMRS, the scramble ID may be defined as a scramble ID to be used to determine resources (time, frequency, code, and the like) of the PTRS; [0178] The uplink reference signal generation unit 1079 generates a sequence determined according to a prescribed rule (formula), based on a physical cell identity (also referred to as a Physical Cell Identity (PCI), a cell ID, or the like) for 
determining, by the terminal device, the sequence of the PTRS based on the scrambling value ([0120] the time position of the resource element to which PTRS is mapped may be defined by an output generated by using pseudo-random codes (e.g., M-sequence, Gold-sequence, PN-sequence, and the like) initialized by the C-RNTI; [0178] The uplink reference signal generation unit 1079 generates a sequence determined according to a prescribed rule (formula), based on a physical cell identity (also referred to as a Physical Cell Identity (PCI), a cell ID, or the like) for identifying the base station apparatus 3, a bandwidth in which the uplink reference signal is mapped, a cyclic shift notified with the uplink grant, a parameter value for generation of a DMRS sequence).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yokomakura’s transmission parameter with Maki’s method so that a base station apparatus and a terminal apparatus can efficiently communicate with each other (Yokomakura [0019]). Moreover, PTRS sequences can be readily and correctly scrambled and descrambled by the transmitter and the receiver, and thus the phase error of the signals can be reduced.

Regarding Claim 4, the combination of Maki and Yokomakura, specifically Maki teaches wherein when the transmission parameter comprises the frequency domain position of the PTRS, the determining, by the terminal device, the transmission UE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of "the cell ID, the group ID, and the UE ID"; [0161] a method is described by which to determine hopping offsets against PT-RSs in the second and subsequent slots; [0163] The transmitter 100 selects one hopping offset from among [0, NDMRS_Space, 2NDMRS_Space, . . . ] against NUE_BW/Ndensity PT-RSs of Antenna Port Number 1 and performs frequency hopping of all of the PT-RSs by using the value (hopping offset) thus selected. It should be noted that in selecting a hopping offset, the transmitter 100 uses a pseudo-random number function, at least one of "the cell ID, the group ID, and the UE ID", and a slot number; [0164] Upon completion of frequency hopping of PT-RSs corresponding to Antenna Port Number 1, the transmitter 100 performs frequency hopping on PT-RSs of other Antenna Port Numbers 2 to Nport by using the hopping offset used for Antenna Port Number 1).

Regarding Claim 5, the combination of Maki and Yokomakura, specifically Maki teaches wherein the offset of the frequency domain position of the PTRS comprises an offset of a resource element RE and/or an offset of a resource block RB, the offset of the RE is related to a demodulation reference signal (DMRS) port number ([0169] the initial position of each PT-RS of Antenna Port Number 1 in Slot #0 is one (fourth subcarrier of each RB) of subcarriers corresponding to DMRS Port Number 1. Further, as shown in FIG. 11, the hopping offset consists of four subcarriers. Therefore, in Slot #1, a PT-RS is mapped onto a subcarrier (eighth subcarrier of each RB) located four subcarriers away from the subcarrier onto which the PT-RS was mapped in each RB of Slot #0. It should be noted that the hopping offset is not limited to four subcarriers shown in FIG. 11 but needs only be selected from among 0, 4, 8, . . . , which are integer multiples of NDMRS_Space), and the offset of the RB is related to the identifier of the terminal device ([0158] the transmitter 100 maps, onto a subcarrier, a PT-RS subject to the same precoding as DMRS Port Number 1. In so doing, the transmitter 100 selects one subcarrier as an initial position from among subcarriers, included in NUE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of "the cell ID, the group ID, and the UE ID").

UE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of "the cell ID, the group ID, and the UE ID"; [0163] The transmitter 100 selects one hopping offset from among [0, NDMRS_Space, 2NDMRS_Space, . . . ] against NUE_BW/Ndensity PT-RSs of Antenna Port Number 1 and performs frequency hopping of all of the PT-RSs; [0169] the initial position of each PT-RS of Antenna Port Number 1 in Slot #0 is one (fourth subcarrier of each RB) of subcarriers corresponding to DMRS Port Number 1. Further, as shown in FIG. 11, the hopping offset consists of four subcarriers. Therefore, in Slot #1, a PT-RS is mapped onto a subcarrier (eighth subcarrier of each RB) located four subcarriers away from the subcarrier onto which the PT-RS was mapped in each RB of Slot #0. It should be noted that the hopping offset is not limited to four subcarriers shown in FIG. 11 but needs only be selected from among 0, 4, 8, . . . , which are integer multiples of NDMRS_Space), wherein the first mapping relationship comprises a correspondence between the 

Regarding Claim 7, the combination of Maki and Yokomakura, specifically Maki teaches wherein before the determining, by the terminal device, the transmission parameter based on the reference information and a first mapping relationship, the transmission method further comprises: receiving, by the terminal device, the first mapping relationship indicated by the network device ([0072] subcarriers onto which PT-RSs are mapped may be associated with each separate cell ID, group ID, or UE ID or may be notified from a base station to a mobile station by higher layer signaling; [0032] the density of allocation of PT-RSs is notified by a PT-RS dedicated control signal from a base station (explicit notification); [0232] In each RB onto which a PT-RS is mapped, a relative subcarrier position onto which the PT-RS is mapped may be a preset value, a value notified from a higher layer).

Regarding Claim 8, the combination of Maki and Yokomakura, specifically Maki teaches wherein the obtaining, by a terminal device, a transmission parameter of a phase tracking reference signal (PTRS) comprises: receiving, by the terminal device, the transmission parameter sent by the network device ([0072] subcarriers onto which PT-RSs are mapped may be associated with each separate cell ID, group ID, or UE ID or may be notified from a base station to a mobile station by higher layer signaling; 

Regarding Claim 9, the combination of Maki and Yokomakura, specifically Maki teaches wherein the scheduling information of the terminal device comprises one or more of the following information: scheduling information of a DMRS, scheduling information of the PTRS, scheduling information of a sounding reference signal SRS, and scheduling information of a codeword ([0150] the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present), wherein the DMRS is a DMRS associated with the PTRS ([0150] the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present), and the scheduling information of the DMRS comprises one or more of the following information: a DMRS port number, a DMRS port quantity, a DMRS port pattern, resource element mapping, a subcarrier index to which the DMRS is mapped, or a resource element to which the DMRS is mapped ([0150] the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present (i.e., DMRS port number)).

UE_BW [RB]" and the density of allocation in the frequency domain of PT-RSs that are mapped to the mobile station is "one per Ndensity [RB]". In this case, NUE_BW/Ndensity PT-RSs are allocated in each slot. In this example, an index i of [0, 1, 2, . . . , NUE_BW/Ndensity-1] is attached to all of the NUE_BW/Ndensity PT-RSs).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akkarakaran et al. (US 2018/0091350) teaches enhancements to phase-noise compensation reference signal design and scrambling.
Chen et al. (US 2020/0213050) teaches method for PTRS configuration and information feedback.
Bala et al. (US 2020/0244503) teaches method for reference signal configuration and generation.
Kim et al. (US 2018/0331807) teaches method for transmitting physical uplink control channel.

Lee et al. (US 2020/0008228) teaches method for PTRS design.
Zhang et al. (US 2020/0052740) teaches method for phase noise compensation and PT-RS arrangement.
Lee et al. (US 2020/0220675) teaches method for receiving PTRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413